Citation Nr: 1540446	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder, to include as due to herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a respiratory disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that, in the December 2011 rating decision, the RO also denied a claim for service connection for bladder cancer.  The Veteran filed a timely notice of disagreement (NOD) for all issues in May 2012 and issued a statement of the case (SOC) in December 2012; however, the Veteran only perfected his appeal for the issues of whether new and material evidence has been submitted to reopen the claims for service connection for a respiratory and skin disorder.  As a result, only the issues listed on preceding page are currently before the Board.

The Board further notes that the Veteran requested a video conference hearing before the Board in his January 2013 VA Form 9.  However, in July 2015, he withdrew his request for a hearing.  Consequently, there are no outstanding hearing requests.

In addition, the Board notes that the RO requested that the Veteran's representative complete a VA Form 646 in February 2015.  The Veteran's representative did not respond to this request in a timely manner, and as of this date, VA has not received a response to this request.  As such, the Board will proceed to adjudicate the Veteran's claim without further argument from the Veteran's representative.

This appeal was processed using the Virtual VA and the Veterans' Benefits Management System paperless claims processing system (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The underlying merits of the claims for service connection for a respiratory disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied a claim for service connection for a skin disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the July 2001 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claim for service connection for a skin disorder.

3.  In a July 2001 rating decision, the RO denied a claim for service connection for a respiratory disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

4.  The evidence received since the July 2001 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claim for service connection for a respiratory disorder.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied a claim for service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the July 2001 rating decision is new and material, and the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 2001 rating decision that denied a claim for service connection for a respiratory disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

4.  The evidence received since the July 2001 rating decision is new and material, and the claim of entitlement to service connection for a respiratory disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied the Veteran's claims for service connection for a skin disorder and a respiratory disorder in a July 2001 rating decision.  In that decision, the RO found that the Veteran's current skin and respiratory disorders were not among the diseases presumed to be associated with his conceded herbicide exposure.  The RO did note that the Veteran was seen for a large furuncle on the left side of the face, but noted that there were no other complaints, treatment, or findings of a skin disorder in service.   The evidence also did not show evidence that the Veteran's skin disorder was related to his active service.  In addition, the RO noted that the Veteran's service treatment records were negative for any complaints, treatment, or a diagnosis of a respiratory disorder, and there was no evidence showing that his current respiratory disorder related to his active service.

The Veteran was notified of the July 2001 rating decision and his appellate rights in an August 2001 letter.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the July 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

At the time of the July 2001 rating decision, the evidence of record included the Veteran's statements; a DD 214; service treatment records; an October 1971 marriage certificate; VA treatment records dated from September 1999 to June 2000; a January 2001 VA examination report; and a February 2001 VA dermatology consultation report.  In his May 2000 claim, the Veteran contended that his current respiratory and skin disorders were caused by his exposure to Agent Orange in Vietnam.  His DD 214 documented that the Veteran served in the Republic of Vietnam from September 4, 1970, to April 14, 1971.  

The Veteran's service treatment records show that his lungs and skin were marked as normal during his October 1968 induction examination.  The Veteran also denied having any skin or lung problems in the corresponding medical history report.  On May 27, 1969, there was a notation for transport of oxygen, but a subsequent record dated on May 31, 1969, from Fort Dix, New Jersey, was stamped "no complication" and "discharge to duty."  In October 1969, the Veteran was treated for a large furuncle on the left side of his face with antibiotics and soaks.  However, the April 1971 separation examination did not document that any abnormalities were present with respect to the Veteran's skin or lungs.

After service, a July 1999 VA treatment record noted the Veteran's report of problems with his skin and lungs.  The record indicated that the Veteran had a rash on his legs and excoriated skin.  The Veteran also smoked one pack of cigarettes per day and reportedly experienced a morning cough with occasional blood.  A July 1999 VA chest x-ray found no active chest disease.   In assessing the Veteran's skin, a January 2000 VA treatment record's impression noted morphea (localized scleroderma) versus lichen sclerosus et atrophicus.  The record stated that the Veteran had a non-symptomatic plaque in the right lower abdominal area that had been present for a few months.  A June 2000 VA biopsy of the Veteran's skin revealed scleroderma, localized or morphea.  The record noted that scleroderma was an odd condition.  

In a January 2001 VA examination report, the examiner noted that the Veteran had scleroderma morphea on his abdomen and that the etiology of this disorder was unknown to him.  In addition, the examiner observed that the Veteran's rash on his legs had been present for a couple of years.  A subsequent February 2001 dermatology consultation note diagnosed the rash as localized chronic neurodermatitis of the left anterior tibia.  Regarding the Veteran's claimed respiratory disorder, the January 2001 VA examiner found that the Veteran had a pulmonary insufficiency that was probably related to chronic obstructive pulmonary disease (COPD) and asthma.  The Veteran's wife reported that he had been wheezing for 29 years and had a productive cough for 10 to 20 years.  It was noted that the Veteran began taking medication and using an inhaler to treat his shortness of breath in 1999.

The evidence submitted after the July 2001 rating decision includes the Veteran's statements and VA treatment records dated from February 2001 to October 2012. An October 2010 VA treatment record stated that the Veteran had experienced multiple lesions in a blister formation on his legs and thighs the past 6 months.  He was given a diagnosis of prurigo nodularis, dermatofibroma, morphea, and xerosis.  In April 2011, the Veteran presented with new areas of scleroderma on his left thigh and upper arms.  Additional VA treatment records dated in April 2011 reflected that the Veteran's active problem list included COPD and his active medication list documented an inhaler for breathing.  

In the Veteran's August 2011 request to reopen his service connection claims for a respiratory and skin disorder, he reported that he was hospitalized for an upper respiratory infection while at Fort Dix, New Jersey, in 1969.  He also claimed that he had suffered from a productive cough since his marriage began, although he admitted that he had smoked during this time.  The Veteran later indicated in his January 2013 VA Form 9 that both his respiratory and skin disorders had been present since his return from serving in Vietnam.  The Veteran also reported that he did not seek medical care for his skin problems immediately after his release from the Army due to being busy with work.  See January 2013 Statement in Support of Claim.

Significantly, the Veteran's January 2013 report provides additional details relating to his contention that he was treated for a respiratory problem during service.  Moreover, for the first, the Veteran reported that he had experienced skin problems since the time of his separation from service.  This evidence is presumed to be credible for the purposes of reopening the claims.  Justu v Principi, 3 Vet. App. 510 (1992).  Accordingly, the Board finds that new and material evidence has been received that is sufficient to reopen the claims for service connection for a skin disorder and a respiratory disorder.  However, as will be explained below, the Board finds that further development is necessary before it can address the merits of these issues.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a respiratory disorder is reopened.


REMAND

The Board finds that additional development is necessary before these claims can be adjudicated on the merits.  The Veteran's DD 214 shows that he served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to herbicides during his active service.  As discussed above, the Veteran was provided with a VA examination for his claimed respiratory and skin disorders in January 2001.  The examiner diagnosed a pulmonary insufficiency that was probably related to COPD and asthma.  The Veteran was additionally diagnosed with scleroderma on his abdomen and a leg rash that was identified as localized chronic neurodermatitis during the February 2001 VA dermatology consultation.  

Although these disorders are not included in the list of diseases that are presumed to be associated with herbicide exposure under 38 C.F.R. § 3.309, a veteran can still establish service connection on a direct basis.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  However, the evidence of record does not include an opinion as to whether any current respiratory and skin disorders were causally or etiologically related to the Veteran's service, to include his herbicide exposure therein.  Therefore, the Board finds that a VA examination and medical opinion are needed.

In addition, the claims file does not contain any Social Security Administration (SSA) records.  In a January 2012 statement, the Veteran reported that he receives SSA benefits.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The record also shows that the Veteran receives treatment from the Wilkes-Barre VA Medical Center.  Thus, any outstanding VA treatment records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed skin and respiratory disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Wilkes-Barre VA Medical Center dated since October 2012.

3.  After the preceding development is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of service.

The examiner should identify any and all skin disorders that have been present during the pendency of the appeal.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is casually or etiologically related to the Veteran's active military service, to include his herbicide exposure therein (regardless of the fact that such an association may not be presumed).

In rendering this opinion, the examiner should consider the Veteran's assertion that he has experienced continuous symptoms of a skin disorder since his discharge from the Army.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the preceding development is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of service.

The examiner should identify any and all respiratory disorders that have been present during the pendency of the appeal. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the Veteran's respiratory disorder is casually or etiologically related to the Veteran's active military service, to include his herbicide exposure therein (regardless of the fact that such an association may not be presumed).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


